OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
The record reveals that there was substantial evidence presented before the hearing officer to support the conclusion that petitioner Podolsky, a real estate broker, initiated demonstrably baseless lawsuits to recover commissions from alleged clients. There also was substantial evidence indicating that petitioner Peldman wrongfully demanded commissions through a baseless lawsuit in violation of section 442-a of the Real Property Law. Accordingly, there was adequate support for respondent’s conclusion that petitioners demonstrated untrustworthiness to act as a real estate broker or salesperson (Real Property Law, § 441-c, subd 1).
We find baseless petitioners’ assertion that they were *1061denied due process by various alleged infirmities in the hearing process.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Judgment affirmed.